Exhibit 10.34

 

AMENDMENT TO THE

CACI INTERNATIONAL INC

MANAGEMENT STOCK PURCHASE PLAN

 

Pursuant to the powers of amendment reserved under Section 9 of the CACI
International Inc Management Stock Purchase Plan (the “Plan”) as amended and
restated effective as of August 13, 2008, said Plan shall be and the same is
hereby amended by CACI International Inc (the “Employer”), effective as of
June 23, 2010 as follows:

 

FIRST CHANGE

 

The definitions of Change in Control contained in Section 2, subparagraphs
(iii) and (iv), are hereby deleted in their entirety and replaced with the
following:

 

  (iii) the consummation of a merger or consolidation of the Company with any
other corporation or other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or

 

  (iv) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

 

  (v) the approval by the stockholders of a complete liquidation of the Company.

 

SECOND CHANGE

 

The final sentence of Section 6(a)(i) is hereby amended to read as follows:

 

A Participant shall also become fully vested in each RSU credited in connection
with an elective or mandatory Bonus deferral in the event of (1) the
Participant’s death while still employed by the Company, (2) the Participant’s
Disability while still employed by the Company, or (3) a termination of
employment or service within twenty-four (24) months following a Change in
Control.

 

THIRD CHANGE

 

The third sentence of Section 6(a)(ii) is hereby amended to read as follows:

 

Notwithstanding the forgoing limitation, such Award may provide for full vesting
upon a termination of employment or service following a Change in Control,
death, Disability or, except in the case of a 162(m) Award, retirement (on or
after age 65).

 

FOURTH CHANGE

 

The second sentence of Section 8(b) is hereby amended to read as follows:

 

In the event of a Change in Control, all non-vested RSUs shall become fully
vested upon a termination of employment or service within twenty-four
(24) months following the Change in Control. In addition, the Committee, in its
sole discretion may, as to any outstanding RSUs, make such substitution or
adjustment in the aggregate number of shares available for issuance under the
Plan and the number of shares subject to such RSUs as it may determine on an
equitable basis and as may be permitted by the terms of such transaction, or
terminate such RSUs upon such terms and conditions as it shall provide.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
23rd day of June, 2010.

 

CACI INTERNATIONAL INC By:   

/s/ Arnold D. Morse

 

 

2